UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	March 31, 2013 Item 1. Schedule of Investments: Putnam VT High Yield Fund The fund's portfolio 3/31/13 (Unaudited) CORPORATE BONDS AND NOTES (86.6%) (a) Principal amount Value Advertising and marketing services (0.5%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 $760,000 $600,400 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 795,000 693,637 Griffey Intermediate, Inc. / Griffey Finance Sub LLC 144A sr. notes 7s, 2020 255,000 258,825 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 115,000 125,206 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 390,000 422,175 Automotive (1.5%) Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 700,000 781,375 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 1,575,000 1,800,314 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 230,000 260,791 General Motors Escrow escrow notes 8 1/4s, 2023 820,000 12,300 Jaguar Land Rover Automotive PLC 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2023 (United Kingdom) 180,000 187,212 Motors Liquidation Co. Escrow escrow notes 8 3/8s, 2033 765,000 11,475 Navistar International Corp. sr. notes 8 1/4s, 2021 1,031,000 1,049,043 Schaeffler Finance BV sr. notes Ser. REGS, 8 3/4s, 2019 (Germany) EUR 130,000 188,720 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) $723,000 824,220 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Germany) 260,000 295,100 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 70,000 80,938 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 180,000 182,700 Basic materials (8.1%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 250,000 272,525 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 230,000 291,127 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 270,000 277,425 Ashland, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 400,000 407,000 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 445,000 450,563 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 1,165,000 1,278,587 Axiall Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 60,000 61,050 Boise Cascade LLC / Boise Cascade Finance Corp. 144A sr. unsec. notes 6 3/8s, 2020 (United Kingdom) 190,000 200,925 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 395,000 395,988 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 1,145,000 1,248,049 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 485,000 525,013 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 425,000 494,063 CEMEX SAB de CV 144A company guaranty sr. notes 5 7/8s, 2019 (Mexico) 225,000 227,250 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 845,000 916,825 Eagle Spinco, Inc. 144A company guaranty sr. unsec. notes 4 5/8s, 2021 75,000 76,313 Edgen Murray Corp. 144A company guaranty sr. notes 8 3/4s, 2020 375,000 389,063 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 220,000 229,031 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 295,000 306,063 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 370,000 399,138 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 830,000 873,575 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 420,000 439,950 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 110,000 111,650 HD Supply, Inc. company guaranty sr. unsec. sub. notes 10 1/2s, 2021 345,000 358,800 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 765,000 906,525 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 555,000 584,138 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 35,000 35,088 Hexion U.S. Finance Corp. 144A sr. notes 6 5/8s, 2020 180,000 180,450 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 110,000 104,500 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 575,000 595,125 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 645,000 725,625 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 510,000 569,925 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 400,000 403,000 Huntsman International, LLC 144A sr. unsec. notes 4 7/8s, 2020 255,000 256,913 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 750,000 721,875 INEOS Finance PLC 144A company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) 255,000 282,094 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 165,000 179,438 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 655,000 848,865 Inmet Mining Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) $155,000 168,175 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 840,000 948,150 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 360,000 409,500 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 1,075,000 1,273,875 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 880,000 1,031,800 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 1,085,000 1,226,049 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 220,000 208,446 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 $260,000 260,000 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 30,000 30,975 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 420,000 451,500 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 200,000 210,080 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 425,000 479,188 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 220,000 232,650 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 630,000 666,224 PetroLogistics LP/Petrologistics Finance Corp. 144A company guaranty sr. unsec. notes 6 1/4s, 2020 110,000 111,375 PQ Corp. 144A sr. notes 8 3/4s, 2018 505,000 540,350 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 480,000 542,400 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 525,000 573,563 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 345,000 376,481 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 405,000 407,531 Smurfit Kappa Acquisition company guaranty sr. bonds 7 1/4s, 2017 (Ireland) EUR 50,000 68,010 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) $265,000 270,475 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 345,000 379,500 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 185,000 205,350 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 115,000 124,200 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 155,000 167,400 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 75,000 75,375 Taminco Acquisition Corp. 144A sr. unsec. notes 9 1/8s, 2017 (Belgium) (PIK) 275,000 276,031 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 865,000 962,313 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 915,000 887,550 US Coatings Acquisition, Inc./Flash Dutch 2 BV 144A company guaranty sr. unsec. notes 7 3/8s, 2021 (Netherlands) 180,000 189,450 USG Corp. sr. unsec. notes 9 3/4s, 2018 530,000 628,050 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 185,000 87,413 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 555,000 571,650 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 1/8s, 2023 (R) 405,000 500,427 Broadcasting (2.1%) Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2019 735,000 706,519 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 985,000 1,028,093 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 640,000 675,200 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 995,000 1,022,363 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 585,000 672,750 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 480,000 512,400 LIN Television Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 255,000 271,575 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 615,000 648,825 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 735,000 808,500 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 255,000 253,088 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 270,000 282,825 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 535,000 577,800 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 440,000 484,000 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 360,000 397,350 Building materials (1.1%) Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 150,000 163,688 Building Materials Corp. 144A sr. notes 7s, 2020 700,000 759,500 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 290,000 316,825 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 775,000 910,625 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 825,000 915,750 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 930,000 1,041,599 Owens Corning company guaranty sr. unsec. notes 9s, 2019 181,000 231,680 Cable television (2.9%) Adelphia Communications Corp. escrow bonds zero %, 2014 755,000 5,663 Adelphia Communications Corp. escrow bonds zero %, 2013 80,000 600 Adelphia Communications Corp. escrow bonds zero %, 2013 130,000 975 Adelphia Communications Corp. escrow bonds zero %, 2013 290,000 2,175 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 475,000 517,750 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 825,000 961,124 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 75,000 84,375 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 235,000 263,494 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 935,000 987,594 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 280,000 275,800 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 430,000 477,300 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 235,000 252,038 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 255,000 248,306 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 450,000 484,875 Cequel Communiciations Escrow Capital Corp. 144A sr. unsec. notes 6 3/8s, 2020 150,000 155,625 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 350,000 393,750 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 625,000 740,625 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 600,000 666,000 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 205,000 228,831 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 620,000 682,000 Quebecor Media, Inc. 144A sr. unsec. notes 5 3/4s, 2023 (Canada) 480,000 489,600 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 395,000 430,571 Videotron Ltee company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 1,160,000 1,177,399 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 5 1/4s, 2022 (United Kingdom) 280,000 284,538 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2022 (United Kingdom) 280,000 283,295 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. 144A company guaranty sr. unsec. notes 10 1/4s, 2019 1,260,000 1,401,750 Capital goods (6.5%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 865,000 932,038 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 1,640,000 1,808,099 ARD Finance SA sr. notes Ser. REGS, 11 1/8s, 2018 (Luxembourg) (PIK) EUR 111,433 155,215 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) (PIK) $271,583 296,025 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 585,000 808,254 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 250,000 345,408 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) $200,000 219,000 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. notes 4 7/8s, 2022 (Ireland) 295,000 292,050 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. unsec. notes 7s, 2020 (Ireland) 585,000 602,550 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 235,000 242,931 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 575,000 641,844 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 300,000 350,625 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 260,000 278,850 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 180,000 186,300 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 360,000 414,000 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 1,030,000 1,153,599 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 100,000 109,500 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 215,000 209,088 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 200,000 278,005 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 $540,000 569,700 Dematic SA/DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 790,000 821,600 Exide Technologies sr. notes 8 5/8s, 2018 845,000 725,644 GrafTech International, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 635,000 657,225 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 515,000 566,500 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 1,605,000 2,149,464 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 235,000 246,750 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 110,000 109,038 Milacron LLC/Mcron Finance Corp. 144A sr. unsec. notes 7 3/4s, 2021 110,000 113,713 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 84,000 95,550 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 1,180,000 1,200,650 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 805,000 863,363 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 845,000 893,588 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 1/8s, 2019 395,000 424,131 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 250,000 275,625 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 240,000 247,200 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 385,000 392,219 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 845,000 925,275 Silver II Borrower/Silver II US Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 (Luxembourg) 215,000 228,975 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 330,000 363,000 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 365,000 401,044 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 160,000 170,600 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 835,000 879,881 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 1,200,000 1,308,000 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 469,000 520,590 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 840,000 921,900 Triumph Group, Inc. 144A sr. unsec. notes 4 7/8s, 2021 540,000 545,400 Coal (1.2%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 230,000 207,000 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 525,000 483,000 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 275,000 247,500 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 570,000 514,425 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,560,000 1,727,699 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 920,000 993,600 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 95,000 108,300 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 80,000 85,200 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 380,000 403,750 Commercial and consumer services (1.6%) Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 200,000 217,500 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 885,000 913,763 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 451,000 513,013 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 755,000 787,088 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 705,000 717,338 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 1,045,000 1,149,499 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 500,000 542,500 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 495,000 420,750 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 210,000 211,050 Travelport, LLC 144A sr. notes Ser. B, 6.308s, 2016 (PIK) 539,496 496,336 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 409,000 410,534 Consumer (0.2%) Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 35,000 38,063 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 45,000 48,375 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 615,000 663,430 Consumer staples (6.3%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 225,000 265,500 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A 5 1/2s, 2023 270,000 269,325 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 545,000 626,069 Carrols Restaurant Group, Inc. company guaranty sr. notes 11 1/4s, 2018 200,000 225,250 CKE, Inc. 144A sr. unsec. notes 10 1/2s, 2016 (PIK) 524,551 557,335 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 270,000 284,850 Claire's Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 180,000 183,600 Claire's Stores, Inc. 144A sr. notes 9s, 2019 1,135,000 1,282,549 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 665,000 754,775 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 335,000 365,988 Corrections Corp. of America 144A sr. unsec. notes 4 5/8s, 2023 (R) 180,000 184,275 Corrections Corp. of America 144A sr. unsec. notes 4 1/8s, 2020 (R) 145,000 147,719 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 900,000 1,018,125 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 660,000 730,950 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 1,295,000 1,476,299 Dole Food Co., Inc. sr. notes 13 7/8s, 2014 226,000 240,690 Dole Food Co., Inc. 144A sr. notes 8s, 2016 195,000 202,800 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 760,000 844,550 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Austria) 490,000 489,927 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 820,000 821,025 HDTFS, Inc. company guaranty sr. unsec. notes 6 1/4s, 2022 360,000 390,600 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 295,000 325,606 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 310,000 327,050 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 760,000 1,028,626 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $340,000 376,550 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 250,000 273,125 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 890,000 934,500 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 390,000 408,525 Landry's Inc. 144A sr. unsec. notes 9 3/8s, 2020 430,000 462,788 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 425,000 457,938 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 375,000 417,188 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 345,000 377,344 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 985,000 1,073,650 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 720,000 722,700 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 295,000 339,988 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 410,000 421,788 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 1,240,000 1,300,449 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 635,000 716,756 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 235,000 265,550 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 540,000 589,950 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 810,000 917,325 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 630,000 702,450 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 895,000 1,020,300 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 145,000 155,513 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 200,000 211,000 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 100,000 107,000 Energy (oil field) (0.8%) FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 582,000 609,645 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 305,000 333,213 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 820,000 854,849 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 740,000 784,400 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 540,000 552,150 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 155,000 168,175 Entertainment (1.0%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 765,000 882,619 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 215,000 235,963 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 135,000 151,200 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 365,000 362,719 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 395,000 441,413 Cinemark USA, Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 200,000 201,000 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 825,000 926,062 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 280,000 275,100 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 485,000 485,606 Financials (8.2%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 700,000 710,500 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 415,000 411,888 Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 330,000 338,250 Air Lease Corp. sr. unsec. notes 6 1/8s, 2017 370,000 400,525 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 425,000 527,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 430,000 524,600 Ally Financial, Inc. unsec. sub. notes 8s, 2018 475,000 568,219 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 195,000 262,519 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 300,000 264,000 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 410,000 444,850 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 225,000 242,156 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 110,000 111,238 CIT Group, Inc. sr. unsec. notes 5s, 2022 230,000 245,591 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 515,000 565,213 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 460,000 496,800 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 470,000 535,800 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 635,000 696,913 Citigroup, Inc. unsec. sub. notes 4 3/4s, 2019 EUR 245,000 309,208 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 $310,000 304,188 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 400,000 421,000 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 785,000 743,788 Dresdner Funding Trust I 144A bonds 8.151s, 2031 1,245,000 1,311,918 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 1,065,000 1,126,238 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 6.071s, perpetual maturity (Jersey) 445,000 395,494 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 895,000 994,766 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 300,000 287,340 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 245,000 256,638 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 1,430,000 1,530,099 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 205,000 225,500 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 725,000 782,094 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 290,000 304,500 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 255,000 254,681 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 420,000 441,000 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 (R) 565,000 633,506 LBG Capital No. 1 PLC 144A jr. unsec. sub. FRN notes 8s, perpetual maturity (United Kingdom) 110,000 114,919 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 120,000 123,600 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 510,000 594,150 Lloyds TSB Bank PLC jr. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 485,000 1,087,204 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) $425,000 455,813 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 375,000 413,438 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 180,000 206,100 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2020 615,000 679,575 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. unsub. notes 9 5/8s, 2019 120,000 136,800 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 305,000 317,963 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 480,000 508,800 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 310,000 322,400 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 165,000 172,425 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 375,000 387,188 Onex USI Acquisition Corp. 144A sr. unsec. notes 7 3/4s, 2021 530,000 527,350 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 645,000 753,038 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 480,000 541,800 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 835,000 931,025 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 430,000 468,700 Regions Bank unsec. sub. notes 7 1/2s, 2018 160,000 196,400 Regions Financing Trust II company guaranty jr. unsec. sub. FRB bonds 6 5/8s, 2047 485,000 485,606 Royal Bank of Scotland PLC (The) jr. unsec. sub. FRB bonds 7.648s, perpetual maturity (United Kingdom) 1,915,000 2,025,113 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 1,650,000 1,955,250 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 1,870,000 1,879,350 Gaming and lottery (2.9%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 901,000 907,758 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 297,000 202,331 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 590,000 627,613 Caesars Entertainment Operating Co., Inc. 144A company guaranty sr. notes 9s, 2020 1,815,000 1,826,343 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 530,000 541,925 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 960,000 986,272 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 $480,000 522,000 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 635,000 690,563 Isle of Capri Casinos, Inc. 144A sr. unsec. notes 5 7/8s, 2021 660,000 660,000 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 1,445,000 101,150 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 1,393,299 1,445,547 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 240,000 254,700 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 550,000 599,500 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 880,000 1,020,800 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 1,265,000 1,356,713 Health care (6.4%) Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 365,000 376,863 AmSurg Corp. 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 490,000 515,725 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 655,000 704,125 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 825,000 875,531 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 880,000 952,600 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 895,000 1,289,172 CDRT Holding Corp. 144A sr. unsec. notes 9 1/4s, 2017 (PIK) $850,000 879,750 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 580,000 607,550 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 255,000 282,413 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 165,000 225,549 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $1,705,000 1,901,074 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 92,000 100,970 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 480,000 513,000 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 615,000 674,963 HCA, Inc. sr. notes 6 1/2s, 2020 2,385,000 2,689,087 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 210,000 241,763 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 830,000 888,100 Hologic, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2020 175,000 186,156 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 845,000 888,306 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 310,000 332,863 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 780,000 895,050 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 1,165,000 1,264,024 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 395,000 390,556 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 635,000 705,644 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 455,000 501,638 Service Corporation International sr. notes 7s, 2019 345,000 374,325 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 940,000 994,050 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 620,000 661,850 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 890,000 926,713 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 174,488 176,669 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 100,000 108,250 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 655,000 727,050 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 555,000 624,375 Tenet Healthcare Corp. 144A companty guaranty sr. notes 4 1/2s, 2021 180,000 176,400 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 205,000 232,163 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 130,000 140,075 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 320,000 343,800 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 905,000 971,744 VPI Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 115,000 121,325 Homebuilding (2.1%) Beazer Homes USA, Inc. company guaranty sr. notes 6 5/8s, 2018 200,000 216,000 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 510,000 552,075 Beazer Homes USA, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2023 110,000 112,200 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 590,000 631,300 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 190,000 212,088 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 420,000 466,200 Lennar Corp. 144A company guaranty sr. unsec. notes 4 3/4s, 2022 260,000 254,800 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,256,000 1,394,160 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 885,000 1,037,662 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 410,000 453,050 Realogy Corp. company guaranty sr. unsec. sub. notes 12 3/8s, 2015 380,000 380,950 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 1,030,000 1,095,663 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 165,000 191,606 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 170,000 191,675 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 190,000 204,725 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 1,000,000 1,072,500 Household furniture and appliances (0.2%) RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 490,000 499,799 Tempur-Pedic International, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 110,000 117,425 Lodging/Tourism (1.5%) Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 280,000 310,450 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 1,327,608 1,467,007 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 260,000 290,550 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 1,155,000 1,253,174 FelCor Lodging LP 144A sr. notes 5 5/8s, 2023 (R) 185,000 188,469 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 650,000 721,500 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 295,000 320,813 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 440,000 512,600 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 425,000 474,406 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 145,000 152,431 MGM Resorts International 144A company guaranty sr. unsec. notes 6 3/4s, 2020 460,000 487,600 Media (0.1%) Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 210,000 133,350 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 360,000 359,550 Oil and gas (10.6%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 820,000 807,700 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 320,000 339,200 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 235,000 252,038 Atlas Pipeline Partners LP / Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 230,000 239,775 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 370,000 402,375 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 590,000 647,525 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,290,000 1,412,549 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 605,000 698,775 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 695,000 787,088 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 220,000 301,739 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 $490,000 553,700 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 180,000 182,475 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 770,000 793,100 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 640,000 680,000 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 855,000 931,950 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 195,000 202,313 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 335,000 348,400 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 600,000 394,500 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 1,300,000 1,381,250 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 1,625,000 1,759,062 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 250,000 265,000 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 682,000 765,545 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 400,000 436,500 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 1,310,000 1,247,775 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 220,000 235,950 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 570,000 552,900 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 1,315,000 1,361,025 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 425,000 448,375 Halcon Resources Corp. 144A sr. unsec. notes 8 7/8s, 2021 1,105,000 1,190,638 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 65,000 70,038 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 850,000 922,250 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 1,135,000 1,282,550 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 245,000 268,275 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 1,205,000 1,361,650 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) 195,000 174,525 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 540,000 575,100 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 330,000 343,200 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 865,000 674,700 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 615,000 656,513 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 265,000 275,600 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 625,000 651,563 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 400,000 439,000 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 1,235,000 1,259,699 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 1,170,000 1,303,088 Plains Exploration & Production Co. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 200,000 219,000 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 355,000 349,231 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 515,000 525,300 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 340,000 374,000 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 300,000 306,000 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 980,000 1,080,450 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 1,360,000 1,502,800 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 285,000 299,963 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 1,540,000 1,636,249 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 445,000 462,800 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 620,000 657,200 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 390,000 418,275 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 320,000 349,600 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 120,000 132,000 Suburban Propane Partners LP/Suburban Energy Finance Corp. sr. unsec. notes 7 3/8s, 2021 612,000 674,730 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 630,000 659,925 Whiting Petroleum Corp. company guaranty notes 7s, 2014 685,000 711,544 Williams Cos., Inc. (The) notes 7 3/4s, 2031 435,000 541,981 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 208,000 265,779 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 260,000 272,350 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 965,000 1,010,838 Publishing (0.2%) American Media, Inc. 144A notes 13 1/2s, 2018 116,844 95,228 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 705,000 705,000 Regional Bells (0.8%) Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 110,000 114,400 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 100,000 99,500 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 670,000 710,200 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 65,000 74,588 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 565,000 639,863 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 45,000 52,650 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 1,090,000 1,239,874 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 180,000 185,400 Retail (2.5%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 100,000 112,750 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 265,000 301,438 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 215,000 233,275 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 835,000 836,043 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 660,000 732,600 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 (PIK) 145,000 147,175 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 290,000 304,500 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 700,000 791,000 Limited Brands, Inc. sr. notes 5 5/8s, 2022 315,000 333,900 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 778,000 813,990 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 895,000 935,274 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 275,000 283,938 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 (PIK) 645,000 667,575 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 580,000 604,650 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 445,000 488,388 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 265,000 273,944 QVC, Inc. 144A sr. notes 7 3/8s, 2020 405,000 448,418 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 805,000 850,281 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 185,000 199,106 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 675,000 696,094 Technology (3.7%) Alcatel-Lucent USA, Inc. sr. unsec. unsub. notes 6.45s, 2029 145,000 111,650 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 240,000 228,600 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 925,000 904,188 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 550,300 568,873 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 765,000 789,863 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 540,000 629,100 Ceridian Corp. 144A sr. unsec. notes 11s, 2021 595,000 638,138 CyrusOne LP / CyrusOne Finance Corp. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 235,000 246,163 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 385,000 416,763 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 425,000 479,188 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 1,035,000 1,121,681 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 1,265,000 1,315,599 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 865,000 920,144 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 495,000 514,800 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 372,000 422,220 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 336,000 372,120 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,235,000 1,355,412 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 210,000 238,088 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 345,000 405,375 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 295,000 327,819 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 150,000 164,813 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 648,000 579,960 NXP BV/NXP Funding, LLC 144A sr. unsec. notes 5 3/4s, 2023 (Netherlands) 200,000 204,000 SunGard Data Systems, Inc. 144A company guaranty sr. sub. notes 6 5/8s, 2019 370,000 382,025 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 510,000 552,713 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 870,000 954,825 Telecommunications (7.6%) Altice Finco SA 144A sr. unsec. notes 9 7/8s, 2020 (Luxembourg) 210,000 235,200 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 330,000 386,100 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 410,000 442,288 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 400,000 431,500 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 310,000 338,675 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 505,000 513,838 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 300,000 333,750 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 865,000 923,388 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 420,000 444,150 Equinix, Inc. sr. unsec. notes 7s, 2021 310,000 343,325 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 455,000 499,363 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 805,000 920,719 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 365,000 406,063 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/4s, 2020 (Bermuda) 395,000 434,006 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 305,000 322,919 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) 1,805,218 1,917,141 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 935,000 995,775 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 785,000 797,756 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 1,285,000 1,307,488 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 565,000 629,975 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 140,000 154,000 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 360,000 377,100 Lynx I Corp. 144A sr. notes 5 3/8s, 2021 285,000 297,113 Lynx II Corp. 144A sr. unsec. notes 6 3/8s, 2023 285,000 298,538 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 510,000 558,450 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 780,000 795,600 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 725,000 737,688 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 330,000 296,175 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 160,000 120,400 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 690,000 496,800 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 110,000 114,950 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 925,000 1,061,437 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 510,000 587,617 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 555,000 630,451 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 380,000 418,950 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 200,000 208,000 Sprint Capital Corp. company guaranty 6 7/8s, 2028 2,140,000 2,188,149 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 805,000 936,819 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 815,000 884,275 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 615,000 727,238 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 445,000 489,500 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 1,185,000 1,464,956 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 335,000 363,475 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 450,000 479,250 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 195,000 258,989 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $725,000 754,906 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 315,000 333,900 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Luxembourg) (PIK) 152,831 158,944 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 260,000 284,700 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 535,000 611,238 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 260,000 283,400 Windstream Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 330,000 327,525 Telephone (0.3%) CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 145,000 148,263 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 1,150,000 1,147,124 Textiles (0.2%) Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 575,000 626,030 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 325,000 352,219 Transportation (1.2%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 1,260,000 1,351,350 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 986,000 1,088,298 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 750,000 797,344 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 1,000,000 1,144,999 Watco Cos LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 255,000 262,331 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 180,000 131,400 Utilities and power (4.3%) AES Corp. (VA) sr. unsec. notes 8s, 2020 380,000 450,300 AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 698,000 821,023 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 970,000 1,125,199 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 634,000 699,778 Calpine Corp. 144A sr. notes 7 1/4s, 2017 1,211,000 1,283,660 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 1,055,000 1,279,712 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 985,000 1,039,175 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 1,145,000 1,431 El Paso Natural Gas Co. debs. 8 5/8s, 2022 360,000 494,861 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 160,000 181,400 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 780,000 897,000 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 300,000 337,500 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 860,000 991,150 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 285,000 312,075 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 190,000 209,950 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 1,095,000 1,264,724 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 (PIK) 385,000 400,400 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 235,000 237,674 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 215,000 240,263 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 680,000 778,600 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 195,000 229,613 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 280,000 313,600 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 1,290,000 1,435,124 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 480,000 579,723 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 205,000 233,956 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 455,000 486,850 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 140,000 190,027 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 910,000 226,363 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 1,631,690 155,011 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 415,000 310,213 Total corporate bonds and notes (cost $323,913,351) SENIOR LOANS (5.0%) (a) (c) Principal amount Value Basic materials (0.1%) Tronox, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2020 $180,000 $182,185 Capital goods (0.4%) Mirror Bidco Corp. bank term loan FRN 5 1/4s, 2019 (Luxembourg) 349,125 351,598 SRAM Corp. bank term loan FRN 8 1/2s, 2018 570,000 578,550 Tomkins Air Distribution bank term loan FRN 9 1/4s, 2020 385,000 395,105 Tomkins Air Distribution bank term loan FRN 5s, 2018 269,325 273,028 Communication services (0.4%) Asurion Corp. bank term loan FRN 11s, 2019 580,000 621,325 Cricket Communications, Inc. bank term loan FRN Ser. C, 4 3/4s, 2020 980,000 985,512 Consumer cyclicals (1.8%) Academy, Ltd. bank term loan FRN Ser. B, 4 3/4s, 2018 144,638 146,241 Aot Bedding Super Holdings, LLC bank term loan FRN 5s, 2019 365,000 369,563 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 112,016 113,293 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.454s, 2018 1,315,744 1,218,050 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.854s, 2016 1,483,928 1,313,739 Compucom Systems, Inc. bank term loan FRN 6 1/2s, 2018 430,000 434,300 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.21s, 2014 (PIK) 406,842 392,806 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.21s, 2014 (PIK) 231,579 223,590 Harrah's bank term loan FRN Ser. B, 9 1/2s, 2016 275,738 280,908 Motor City Casino bank term loan FRN 6s, 2017 1,079,014 1,087,105 Neiman Marcus Group, Inc. (The) bank term loan FRN 4s, 2018 590,000 595,163 Thomson Learning bank term loan FRN Ser. B, 2.71s, 2014 155,225 119,232 Travelport, LLC bank term loan FRN 11s, 2015 235,000 240,288 Travelport, LLC bank term loan FRN Ser. B, 5.056s, 2015 319,386 317,589 Travelport, LLC bank term loan FRN Ser. S, 5.061s, 2015 100,614 100,048 Univision Communications, Inc. bank term loan FRN Ser. C1, 4 3/4s, 2020 212,813 213,984 Consumer staples (0.2%) H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 535,000 539,547 Rite Aid Corp. bank term loan FRN 5 3/4s, 2020 415,000 429,525 Energy (0.5%) Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 715,653 678,379 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 235,000 236,175 Plains Exploration & Production Co. bank term loan FRN Class B, 4s, 2019 610,000 610,217 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 610,000 616,100 Financials (0.4%) iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 (R) 557 561 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 170,000 180,200 Nuveen Investments, Inc. bank term loan FRN 8 1/4s, 2019 1,095,000 1,125,112 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 485,000 487,728 Health care (0.6%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 508,725 516,356 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 565,520 571,174 Kinetic Concepts, Inc. bank term loan FRN Ser. C1, 5 1/2s, 2018 179,097 182,119 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 388,052 391,930 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 333,913 337,739 Quintiles Transnational Holdings, Inc. bank term loan FRN 7 1/2s, 2017 (PIK) 230,000 235,175 Technology (—%) Alcatel-Lucent USA, Inc. bank term loan FRN Ser. C, 7 1/4s, 2018 140,000 142,070 Utilities and power (0.6%) Dynegy Power, LLC bank term loan FRN 9 1/4s, 2016 205,411 213,627 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.733s, 2017 2,784,778 1,974,407 Total senior loans (cost $20,239,178) COMMON STOCKS (2.1%) (a) Shares Value Altra Holdings, Inc. 9,195 $250,288 Buffalo Wild Wings, Inc. (NON) 756 66,173 CIT Group, Inc. (NON) 6,665 289,794 Deepocean Group (Shell) (acquired 06/09/11, cost $73,240) (Norway) (RES) 25,695 385,425 DISH Network Corp. Class A 13,165 498,954 Domtar Corp. (Canada) 3,047 236,508 FelCor Lodging Trust, Inc. (NON) (R) 59,595 354,590 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 11,984 396,670 General Motors Co. (NON) 26,017 723,792 Gulfport Energy Corp. (NON) 15,200 696,616 Harry & David Holdings, Inc. (NON) 925 78,625 Huntsman Corp. 19,305 358,880 Kodiak Oil & Gas Corp. (NON) 65,515 595,531 LyondellBasell Industries NV Class A 6,283 397,651 Manitowoc Co., Inc. (The) 9,955 204,675 Motors Liquidation Co. GUC Trust (Units) (NON) 1,620 43,740 Newfield Exploration Co. (NON) 8,745 196,063 NII Holdings, Inc. (NON) 42,215 182,791 Quicksilver Resources, Inc. (NON) 31,575 71,044 Rite Aid Corp. (NON) 122,032 231,861 Terex Corp. (NON) 15,379 529,344 Tribune Co. (NON) 7,812 444,112 Tribune Co. Class 1C (F) 682,134 6,139 Trump Entertainment Resorts, Inc. (NON) 913 3,652 Vantage Drilling Co. (NON) 369,592 646,786 W.R. Grace & Co. (NON) 5,980 463,510 Total common stocks (cost $9,381,498) CONVERTIBLE PREFERRED STOCKS (0.9%) (a) Shares Value ArcelorMittal Ser. MTUS, $1.50 cv. pfd. (France) (NON) 19,744 $413,834 EPR Properties Ser. C, $1.44 cv. pfd. 34,707 797,219 General Motors Co. Ser. B, $2.375 cv. pfd. 17,091 737,049 MetLife, Inc. $3.75 cv. pfd. 10,405 512,342 United Technologies Corp. $3.75 cv. pfd. 7,600 454,860 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 470 605,478 Total convertible preferred stocks (cost $3,605,818) CONVERTIBLE BONDS AND NOTES (0.8%) (a) Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $366,000 $436,913 DFC Global Corp. 144A cv. sr. unsec. unsub. notes 3 1/4s, 2017 390,000 408,174 Exide Technologies cv. sr. sub. notes FRN zero %, 2013 603,000 566,820 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) 365,000 429,103 Navistar International Corp. cv. sr. unsec. sub. notes 3s, 2014 395,000 403,147 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 175,000 196,438 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 367,000 649,818 Total convertible bonds and notes (cost $2,592,239) PREFERRED STOCKS (0.5%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 889 $879,165 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 26,210 712,912 M/I Homes, Inc. $2.438 pfd. (NON) 14,167 355,592 Total preferred stocks (cost $1,309,589) WARRANTS (0.0%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $ 46.86 37 $2,174 General Motors Co. 7/10/19 $ 18.33 5869 69,196 General Motors Co. 7/10/16 $ 10.00 5869 108,635 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $ 25.50 192571 3,696 Total warrants (cost $242,005) SHORT-TERM INVESTMENTS (2.9%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.08% (AFF) 11,654,617 $11,654,617 SSgA Prime Money Market Fund 0.02% (P) 10,000 10,000 U.S. Treasury Bills with an effective yield of 0.16%, July 25, 2013 $120,000 119,940 Total short-term investments (cost $11,784,557) TOTAL INVESTMENTS Total investments (cost $373,068,235) (b) FORWARD CURRENCY CONTRACTS at 3/31/13 (aggregate face value $8,771,604) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Sell 6/19/13 $978,594 $990,786 $12,192 Barclays Bank PLC British Pound Sell 6/19/13 1,100,857 1,087,817 (13,040) Euro Sell 6/19/13 345,394 350,235 4,841 Credit Suisse International Euro Sell 6/19/13 937,937 951,041 13,104 Deutsche Bank AG Euro Sell 6/19/13 1,305,647 1,329,871 24,224 Goldman Sachs International Euro Sell 6/19/13 633,842 642,332 8,490 State Street Bank and Trust Co. Canadian Dollar Sell 4/17/13 944,699 959,828 15,129 Euro Sell 6/19/13 875,861 887,872 12,011 UBS AG Euro Sell 6/19/13 823,789 835,171 11,382 WestPac Banking Corp. Euro Sell 6/19/13 726,442 736,651 10,209 Total Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $399,941,496. (b) The aggregate identified cost on a tax basis is $373,747,907, resulting in gross unrealized appreciation and depreciation of $29,794,697 and $8,490,657, respectively, or net unrealized appreciation of $21,304,040. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $385,425, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $11,598,448 $11,864,668 $23,463,116 $2,281 $— Putnam Short Term Investment Fund * — 19,112,030 7,457,413 877 11,654,617 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $8,078 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $8,199 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $1,853,219 $— $— Capital goods 984,307 — — Communication services 681,745 — — Consumer cyclicals 1,566,234 3,652 6,139 Consumer staples 298,034 78,625 — Energy 2,206,040 385,425 — Financials 289,794 — — Total common stocks Convertible bonds and notes $— $3,090,413 $— Convertible preferred stocks 454,860 3,065,922 — Corporate bonds and notes — 346,150,268 — Preferred stocks — 1,947,669 — Senior loans — 20,021,343 — Warrants 177,831 2,174 3,696 Short-term investments 11,664,617 119,940 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $98,542 $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $106,741 $8,199 Equity contracts 183,701 — Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $9,400,000 Warrants (number of warrants) 200,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 24, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 24, 2013
